Order entered July 11, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00356-CV

                  IN THE INTEREST OF M.M.J., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-54891-2019

                                     ORDER

      Before the Court are the following four motions filed by appellant on July 6,

2022: (1) Motion to File Appendixes Separately; (2) Motion for Void Judgment

and Disqualification of Judge Piper McCraw; (3) Motion to Offer Evidence Not

Included in Trial Court; and (4) Motion to Offer Audio and Video Recorded

Evidence. A motion to recuse or disqualify a trial judge must be filed in the trial

court. See TEX. R. CIV. P. 18a(a). The docket sheet reflects that appellant filed a

motion to disqualify Judge McCraw and that said motion was denied by order

signed on August 25, 2021. This order may be reviewed by mandamus and may be

appealed in accordance with other law. See id. 18a(j)(2). Because the order is not
reviewable by motion, we DENY the motion for void judgment and

disqualification of Judge McCraw.      The appendixes appellant seeks to file

separately and did file on July 7, 2022 relate to her motion for void judgment and

disqualification of Judge McCraw which we have denied. For this reason, we

DENY this motion and STRIKE the thirteen appendixes that have been filed.

      In her final two motions, appellant seeks to offer evidence that was not

presented to the trial court. Because this Court’s review is limited to the record

before the trial court, we DENY the motions. See Perry Homes v. Cull, 258

S.W.3d 580, 596 n.89 (Tex. 2008).




                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE